STATE OF LOUISIANA

                    COURT OF APPEAL, FIRST CIRCUIT

    STATE      OF   LOUISIANA                                                NO.   2021   KW   1420

    VERSUS


    ROLONDO         STEWART                                             JANUARY      31,       2022




    In   Re:          Rolondo      Stewart,     applying      for   supervisory writs,           23rd
                      Judicial       District        Court,     Parish of   Ascension,           Nos.
                      29441,      33375,    33377,    33378, &      33379.




    BEFORE:          MCDONALD,       LANIER,    AND    WOLFE,    JJ.


            WRIT     DENIED.


                                                      imm
                                                      WIL
                                                      EW




    COURT      OF APPEAL,         FIRST    CIRCUIT
k




                f



            DEPUT          LERK OF    COURT
                     FOR    THE   COURT